Citation Nr: 1229009	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a neurological disability in the bilateral hands, to include as due to Agent Orange Exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was remanded by the Board for further development in March 2008, February 2010 and November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a neurological disability in the bilateral hands.  He reported problems with his hands since 1988 while on active duty and that his condition worsened over the years.  According to the Veteran, he was seen in service for his problem but they could not find anything wrong with him.  He contends that military doctors failed to diagnose his condition during service.  During his September 2007 hearing, he testified that he did not have a diagnosis with regards to his hands at that time.  

Service treatment records show that in December 1988 complaints of thumb twitching.  In July 1989 and October 1989, the Veteran complained of twitching in the thumbs.  In January 1990, he complained of progressively worsening bilateral hand twitching of year duration.  The etiology was unknown.  Bilateral thumb twitch was provisionally diagnosed.  He had a normal neurologic examination.  

When examined in July 2002, the Veteran reported that he complained of tingling and numbness in the thumbs and hands in August 1988.  He felt they were moving spontaneously associated with an intermittent sharp pain which was aggravated with overuse.  History of retained metallic pins in the left thumb was diagnosed.  The examiner related that the diagnosis was based upon history that Veteran had been complaining of tingling and numbness of the left thumb with spontaneous movement of the left thumb.  Physical examination, including neurological examination, was unremarkable with normal range of motion.  

The Veteran complained of twitching and locking of both thumbs in August 2002.  The Veteran believed he had neuropathy.  Numbness in hands most likely related to overuse versus neuropathy was assessed.  

An assessment was given of nonspecific right median neuropathy and borderline right radial sensory neuropathy in October 2002.  The Veteran's symptoms in the thumb came close to being reproduced when stimulating the right median nerve at that wrist.  Nonspecific right median neuropathy and borderline right radial sensory neuropathy was assessed in January 2003.  EMG on the right documented non specific right median neuropathy and borderline right radial sensory neuropathy in February 2003.  Examination was not supportive of carpal tunnel syndrome.  

X-rays findings in September 2005 revealed normal left hand and right hand limited study within normal range.  Intermittent spasms of the right thumb muscle, and subjective factors of numbness and muscle spasms of the right thumb was diagnosed.  No objective factors were found.  Retained fragment of the left thumb resolved was diagnosed.  The VA examiner expressed that the examination did not reveal a cause for the intermittent spasms of both hands.  It was noted that the Veteran denied a history of any retained fragment of the left thumb but admitted to intermittent spasms of the left thumb.  

During the May 2010 VA examination, it was expressed that the Veteran felt that his hand symptoms may be consistent with neuropathy due to Agent Orange exposure.  The VA examiner did not believe that the symptoms that the Veteran was having in his hands reflected any underlying neurologic disease.  The examiner stated that the Veteran had no evidence by examination of peripheral neuropathy and certainly the symptoms in the hands were not consistent with neuropathy or any other neurologic condition.  The fact that the Veteran, he stated, had significant pain to palpation in the hands would not be a feature seen in carpal tunnel syndrome, ulnar neuropathy or peripheral neuropathy.  Additionally, twitching is not generally a symptom of neuropathy such as carpal tunnel syndrome he stated.  

When this issue was last before the Board in November 2010, it was determined that more development was needed for proper adjudication of the claim.  To that end, it was stated that an October 2002 EMG report noted the presence of neuropathy which was evidence of a neurological disorder in the upper extremities at least at that time (while the claim was pending), although later evidence seemed to suggest that the condition may have resolved.  As the 2002 EMG findings were not discussed, and no etiology opinion was offered with regard to those findings occurring during the pendency of the claim, the claim had to be remanded to the examiner who conducted the May 2010 examination (if available) for an addendum opinion.

Specifically, the examiner was asked to reference the October 2002 EMG report and note if the neuropathy diagnosed in that report is still present.  Regardless of whether it is currently present, the examiner was asked to offer an opinion as to whether the neuropathy noted in 2002 was correctly diagnosed at that time, and if so, whether it is at least as likely as not (50 percent or greater probability) that that neuropathy had causal origins in service, to include as a result of herbicide exposure in Vietnam.  Alternatively, the examiner was asked to offer an opinion as to whether the neuropathy noted in 2002 was either caused or aggravated beyond the natural course of the disease process by any service-connected disability, to include diabetes mellitus. 

In January 2011, the examiner who conducted the December 2010 examination related that he reviewed the 2002 EMG findings performed by Dr. A which diagnosed "non specific right medial neuropathy and borderline radial sensory neuropathy."  The examiner stated that he was not sure if this was "real," but that he thought it was more likely that the Veteran did not have any neuropathy or carpal tunnel syndrome at that time.  The examiner stated that he thought this was "more likely not related to any origin in the service and certainly not related to any toxic exposure."  

The Board notes that the opinion rendered in January 2011 is inadequate.  In this regard, the examiner did not provide any reason/rationale for his belief that the examination findings of 2002 were not "real."  Furthermore, the examiner did not answer the questions presented in the November 2010 remand in its entirety and as directed.  The opinion rendered in January 2011 does not comply with the November 2010 remand and does not permit the Board to properly adjudicate the claim.  

A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file is to be sent to the examiner who conducted the May 2010 examination (if available) for an addendum opinion regarding the existence of a chronic neurological disability in the bilateral hands at any time during the pendency of the claim.  The examiner is asked to reference the 2002 diagnosis of neuropathy (based on EMG evidence), and should opine as to whether the disability has resolved since that time.  Regardless of whether the disability is no longer present, the examiner is to be informed that the 2002 diagnosis represents, at least potentially, a current diagnosis when the claim was filed, and as such, he/she is to be instructed to offer an opinion as to whether the neuropathy noted at that time had causal origins in service, or was caused or aggravated by a service-connected condition. Specifically, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that a current bilateral neurological disorder of the hands (or, if resolved, neuropathy noted to be present in 2002) had causal origins in service, to include documented treatment for neurological complaints in service and/or from exposure to herbicides in the Republic of Vietnam, or alternatively, was caused or aggravated beyond the natural course of the disease process by a service-connected condition, to include diabetes mellitus.  The examiner should specifically reference the 2002 EMG study, and should indicate whether the diagnosis entered at that time was accurate in light of more recent findings, and if not, should give a detailed medical explanation as to why not.  Indeed, with respect to any medical conclusions reached in connection with this claim, a detailed rationale should be included in any submitted report.

2.  After conducting the indicated development, readjudicate the Veteran's claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and forward the case to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


